Trippe, Judge.
The mere omission of Swift, Murphy & Company to inform Daniel that they had made advances to Perryman, on the cotton, when Daniel left the receipts with them and directed the sale of the cotton, was not a forfeiture of their lien as factors on the cotton. Had the request made by Daniel to the court to charge the jury gone further, and been authorized by the evidence, to-wit: that if Daniel had been damaged by such omission, then to the extent of such damage he could deny plaintiff’s right to retain for advances made by them, it *115would have presented a different question. But as the case is presented in the record, it would be a hard rule to say, that where a factor receives orders to sell from a purchaser of the consignor of goods in the factor’s hands on which he has a lien for advances — indeed, in which he lias a qualified property — he loses his lien, his property, by failing to notify such purchaser of the fact that the advances had been made. Something more than the omission to give notice is required.
Judgment affirmed.